Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. Section 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Eurasia Design Inc. (the "Company") on Form 10-Q for the period ended November 30, 2011 as filed with the Securities and Exchange Commission on the date here of (the "report"), I, John Ferrone , Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated this 12th day of January, 2011. JOHN FERRONE John Ferrone, Chief Executive Officer and Chief Financial Officer A signed original of these written statements required by Section906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section906, has been provided to Eurasia Design Inc. and will be retained by Eurasia Design Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
